UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

WILLIAM E. BLACK,
Plaintiff-Appellant,

v.                                                                 No. 98-1294

THE RETIRED OFFICERS' ASSOCIATION,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
James C. Cacheris, Senior District Judge.
(CA-97-1127)

Submitted: February 2, 1999

Decided: June 2, 1999

Before NIEMEYER and LUTTIG, Circuit Judges, and PHILLIPS,
Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

William Michael Holm, REDMON, BOYKIN & BRASWELL,
L.L.P., Alexandria, Virginia, for Appellant. Robert E. Williams,
Christine M. Cooper, MCGUINESS & WILLIAMS, Washington,
D.C., for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

William Edward Black appeals from the district court's order
granting a motion for summary judgment dismissing his claim against
his employer, The Retired Officers' Association ("TROA") for
alleged constructive discharge because of his age. 1 Finding no revers-
ible error, we affirm.

Black retired from the Marine Corps in 1968 as a first lieutenant
and became active in local chapters of TROA shortly afterward. In
1984, at the age of fifty-six, Black was hired to work in TROA's
headquarters as Director of the Council and Chapter Affairs Depart-
ment. Black's primary responsibility was to coordinate and improve
the relations between the national headquarters and the local chapters.
This task initially required significant travel (visits to 15-20 local
chapters per year), which was an aspect of the job Black greatly
enjoyed.

In 1986, TROA's board of directors elected Vice Admiral Thomas
Kilcline, USN (Ret.), as president of the organization. Kilcline, who
is two years older than Black, had a different vision for TROA. Spe-
cifically, he wanted more people from the national headquarters to be
involved in the visits to the local chapters. This reduced Black's travel
time and increased his administrative duties. In 1992, Kilcline noticed
that many of the senior people at TROA were approaching retirement
age, and he was concerned that several people might retire at the same
time, thereby creating a leadership vacuum. In an effort to "space out"
_________________________________________________________________

1 Although Black initially raised several other claims, by the time of the
motion for summary judgment, the only remaining claims were for con-
structive discharge and retaliatory discharge. Black only appeals the dis-
trict court's decision granting summary judgment on his constructive
discharge claim.

                    2
the retirements, he began asking senior personnel, including Black,
about their retirement plans. Black informed Kilcline that he was not
sure about his plans because he was waiting for the real estate market
to improve. Kilcline again approached Black in 1993 about his retire-
ment plans; this time asking for a more definitive date. When Black
did not provide one, Kilcline reported a tentative date of Spring 1996.
In May 1995, Kilcline offered Black a severance package which
would allow him to formally retire at TROA's national convention in
the fall. Black turned down the offer. During the meeting, Kilcline,
who was also planning to retire, made comments to the effect that he
and Black were "the last of the dinosaurs," and he suggested that the
organization needed younger people with new ideas. 2

Kilcline retired in June 1995, and TROA's board of directors
elected Lieutenant General Michael Nelson, USAF (Ret.), to replace
him. Nelson told Black that he was aware of problems between Kil-
cline and Black, but that he planned to "wipe the slate clean" and
make his own evaluation.3 Nelson, who had a background in strategic
planning, brought a different focus to TROA. Nelson wanted even
more people from headquarters visiting the local chapters. This fur-
ther reduced Black's travel time. Nelson also formed a team to
develop new ways to increase chapter membership. Black was not
appointed to this team because Nelson wanted to use different people
from different departments in the hope of generating fresh ideas.
Finally, Nelson used his secretary to make most of his travel arrange-
ments instead of going through Black. Black alleged that these actions
were retaliatory and meant to "freeze him out" because of his age.4
Black does not allege that Nelson made any ageist remarks or pres-
sured him to retire.
_________________________________________________________________
2 The record reveals that these"younger people" were in their fifties
and early sixties.
3 Kilcline had criticized Black for what he perceived to be Black's poor
organizational and managerial abilities. While Kilcline told Black that
his field work was excellent, he felt that Black needed to improve his
administrative skills.
4 We further note that Nelson expressed some of the same concerns as
Kilcline regarding Black's administrative skills and recommended ways
Black could improve.

                    3
In September 1995, Black filed a formal charge of discrimination
with the Alexandria, Virginia, Office of Human Rights and the
EEOC, alleging that TROA discriminated against him because of his
age from May 1995 through August 1995. The allegations focused
primarily on Kilcline's alleged comments and actions. Black amended
his charge in January 1996 to include a claim for retaliation.

Black collapsed at work in February 1996 after experiencing chest
pains and shortness of breath. He was treated at a nearby hospital and
released the next day. Black's doctor submitted a note stating that
Black's condition was caused by job-related stress and that Black
would be out of work for an indefinite period of time. Black initially
was allowed to use his accrued sick and annual leave during his
absence. During this time, Black continued to receive his full pay and
benefits. By July 1996, Black had exhausted his accrued leave and
went on a leave-without-pay status, and he eventually received long-
term disability payments. Despite repeated requests, Black never
informed TROA when, or even if, he intended to return to work. In
November 1996, TROA sent Black a letter requesting that he advise
them of his intentions by the end of the month and informing him that
failure to do so would result in his termination. Black did not respond
to TROA's request, and TROA terminated him on December 26, 1996.5

Summary judgment is appropriate when there is "no genuine issue
of material fact," given the parties' burdens of proof at trial. Anderson
v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986); Fed. R. Civ. P.
56(c). In determining whether the moving party has shown that there
is no genuine issue of material fact, we must assess the factual evi-
dence and all inferences to be drawn therefrom in the light most
favorable to the non-moving party. See Ross v. Communications Sat-
ellite Corp., 759 F.2d 355, 364 (4th Cir. 1985). We review a grant of
summary judgment de novo. Higgins v. E.I. DuPont de Nemours &
Co., 863 F.2d 1162, 1167 (4th Cir. 1988). We conclude that the dis-
_________________________________________________________________
5 The termination was effective December 2, 1996. We note that during
his absence, TROA kept Black's position open. Although a deputy direc-
tor from another department was assigned to assume Black's duties while
he was gone, no one was permanently hired to fill Black's position or the
position vacated by his temporary replacement until after Black's termi-
nation.

                   4
trict court properly granted the TROA's motion dismissing Black's
claim of constructive discharge because of his age.

Black's claim of constructive discharge centers on the allegedly
job-related "heart incident" of February 1996, which required him to
go on sick leave from which he never returned.

In this circuit, to prove a claim of constructive discharge, an
employee must show that (1) he quit his employment, (2) because of
intolerable working conditions, (3) resulting from a deliberate effort
by the employer to force him to quit. See Martin v. Cavalier Hotel
Corp., 48 F.3d 1343, 1353-54 (4th Cir. 1995). TROA contends that
Black has failed to establish a triable issue as to any of these ele-
ments. Because we conclude that he failed to create a triable issue
respecting the intolerability of his working conditions, we affirm the
grant of summary judgment on that ground without addressing the
other two: that he "quit" his employment and that TROA deliberately
sought to create intolerable conditions.

Whether working conditions are "intolerable" for constructive dis-
charge purposes is assessed by an objective standard of whether a
"reasonable person in the employee's position would have felt com-
pelled to resign." See Martin, 48 F.3d at 1254. Black cannot show
intolerability simply by showing that he felt compelled to resign, or
even that resignation was his best option. See Blistein v. St. John's
College, 75 F.3d 1459, 1468-69 (4th Cir. 1996). His specific allega-
tions of intolerable conditions can be divided into four categories:
ageist remarks and pressure to retire by Kilcline; work overload;
reduction in travel; and "by-passing." Viewing the facts in the light
most favorable to Black, we conclude that none of these, separately
or together, rise to the level of intolerable working conditions. The
identified comments and actions by Kilcline occurred more than eight
months before Black's heart incident. Assessed objectively, the work
load described by Black could not be found oppressive or unmanage-
able. Many employees have to work under deadlines or in short-
handed work-forces. Many employees are able to tolerate jobs where
they never travel at the employer's expense. Finally, it cannot be
thought oppressive for a chief executive to have his secretary rather
than a department head make his travel arrangements. In short, we
conclude that, as a matter of law, the conditions Black complains of

                    5
were not so intolerable that a reasonable person in his position would
have felt forced to resign.

Accordingly, we affirm the district court's order. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

AFFIRMED

                    6